Citation Nr: 0624114	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  02-11 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1944.  He died in September 2000.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  The veteran died in September 2000.

2.  The cause of death shown on the official certificate of 
death was pancreatic cancer.

3.  During his lifetime, service connection was established 
for an anxiety disorder, evaluated as 30 percent disabling.

4.  The veteran's service connected disability did not 
contribute substantially or materially to his death or aid or 
lend assistance to the production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The failure to provide notice of 
the type of evidence necessary to establish an effective date 
for benefit sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
death, and any questions as to the appropriate effective date 
to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as private medical records, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of her claim.

Background

The death certificate shows that the veteran died in 
September 2000 due to pancreatic cancer.  An autopsy was not 
performed.

At the time of his death, the veteran was service connected 
for an anxiety disorder, evaluated as 30 percent disabling.

The appellant contends that the veteran's anxiety disorder 
contributed and hastened his death.

Service medical records show no treatment for pancreatic 
cancer.

A pathology report from Forsyth Medical Center dated June 
2000, showed a diagnosis of metastatic small cell carcinoma 
of pancreatic origin with metastases to the liver.  He was 
provided hospice care until his death in September 2000.  

Criteria

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. 1110; 38 C.F.R. 3.303.  Service connection for a 
cancer may also be granted if the disorder was compensably 
disabling within one year of separation from active duty 
service.  38 C.F.R. §§ 3.307, 3.309 (2005).

Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. 1310(b); 38 
C.F.R. 3.312.  A veteran's death will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. 3.312(c).

Analysis

According to the death certificate, the cause of the 
veteran's death was pancreatic cancer.  Neither the service 
connected anxiety neurosis nor any other disability was 
mentioned on the death certificate as contributing to the 
effects of the pancreatic cancer to aid in the production of 
death.

The statements from the appellant constitute the only 
evidence of record suggesting a nexus between the cause of 
death and service.  Pancreatic cancer was not demonstrated or 
diagnosed in the veteran during active duty or at any time 
prior to 2000, approximately 56 years after final service 
separation.  There is no doubt of the sincerity of the 
appellant's beliefs and the Board empathizes with her loss; 
however, it must be emphasized that there is no medical 
evidence to support the contention that the veteran's death 
was in any way related to service.  As the appellant is not 
trained in the field of medicine, she is not competent to 
offer an opinion regarding any medical causation leading to 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Although the veteran was service connected for an anxiety 
disorder, neither the death certificate nor the medical 
records refer to the anxiety disorder as a factor in the 
veteran's death.  Based on the medical evidence and the death 
certificate, it appears that the only disorder that caused or 
contributed to cause the veteran's death was the pancreatic 
cancer, a disorder which was not related to service.  Because 
the record fails to demonstrate any connection between the 
veteran's death and his military service, the appellant's 
claim of service connection for the cause of the veteran's 
death must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

 
ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


